Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 8/24/2021, with respect to the double patenting rejection of claims 1, 5, and 7; claim objection to claim 5; and 35 U.S.C. 112 rejection of claim 5 have been fully considered and are persuasive. The amendments to the claims overcome these objections and rejections. The double patenting rejection of claims 1, 5, and 7; claim objection to claim 5; and 35 U.S.C. 112 rejection of claim 5 has been withdrawn. 
Applicant's arguments filed 8/24/2021 regarding the 35 U.S.C. 102 rejection have been fully considered but they are not persuasive. The Applicant argues that Goldfarb et al. (U.S. 8,052,592) fails to disclose a heart valve prosthesis wherein the peripheral portions the first (16) and second members (18) form a continuous straight line. The Examiner respectfully disagrees. For the purposes of examination, the broadest reasonable interpretation may be used. The limitation requiring that the peripheral portions of the first member are positioned in a first continuous straight line and the peripheral portions of the second member are positioned in a second continuous straight line could be interpreted as meaning that the line in space which connects the peripheral portions of the first and second members is straight and continuous, as opposed to a line connecting three or more items which may not be arranged in a straight and continuous line. Additionally, it is noted that an interpretation of this limitation requiring the peripheral portions themselves to be continuously connected to one another instead of having a continuous line therebetween may be considered indefinite as the central portion would prevent the peripheral portions from being continuously connected.
Additionally, the Applicant argues that Goldfarb et al. does not disclose a heart valve prosthesis wherein the first and second members are in a parallel configuration while in a delivery state and in a second parallel configuration in a deployed state. The Examiner respectfully disagrees. Prior to delivery, the second member (18, Fig. 4b) is positioned with the peripheral portions inclined inward and the first member (16) is positioned straight (Fig 4b). During delivery, the second member (18) transitions so the peripheral portions incline outwards (5b), and therefore there must be a configuration state during delivery wherein the second member is straight, and therefore parallel to the first member (16), as it transitions from being inclined inward to outward. Additionally, it is noted that Fig. 7b shows the heart valve prosthesis deployed without grasping the native leaflets of the heart valve. When deployed for the intended use of grasping the native leaflets, configuration of the first member (16) would be different, as shown in Fig. 1a, wherein the first (16) and second (18) members are parallel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 26, 37-39, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (U.S. 8,052,592).
Regarding claim 1, Goldfarb et al. discloses a heart valve prosthesis, comprising: a first member (16, Fig. 3) comprising a first central portion (as shown in Fig. A, derived from Fig. 3) to be disposed adjacent to a line of coaptation on a first side of two adjacent heart leaflets (Fig. 1a) and peripheral 

    PNG
    media_image1.png
    736
    692
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    612
    575
    media_image2.png
    Greyscale

Regarding claim 2, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, wherein the first member (16) comprises a first hinge portion (as shown in Fig. B, derived from Fig. 5b), wherein the first hinge member is considered a hinge as it is a connection point for the first member (16) which allows rotational movement of the first member (16), and one of the peripheral portions (as shown in Fig. A) of the second member (18) comprises a second hinge portion (76).
Regarding claim 3, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, wherein the first member (16) comprises a connector passage (passage which allows for movement of actuator rod 64 and stud 74; col. 12, lines 1-5) having a first segment on a non-tissue facing side and a second segment extending about a surface of a hinge portion (as shown in Fig. B) of the first member (16), as the passage goes through the device including both tissue and non-tissue facing sides and through the area of the hinge portion (Figs. 6b and 7b), the surface disposed away from an axis of rotation of the first member (16) as the axis of rotation and the surface of the hinge portion which intersects the connector passage face in different directions.
Regarding claim 4, Goldfarb et al. discloses an assembly comprising the heart valve prosthesis of Claim 1 and a U-shaped suture (90; col. 13, lines 22-23) having first and second free ends and a U-shaped middle portion disposed about the first member (16). The suture is interpreted as being U-shaped and having a U-shaped middle portion disposed about the first member as it is described as passing through the first member and doubling back (col. 13, lines 24-28). The area wherein the suture (90, Fig. 5a) bends to double back would be interpreted as being U-shaped. Additionally, the free ends are interpreted as being free as they are not permanently coupled to the heart valve prosthesis (col. 13, lines 37-42).
Regarding claim 5, Goldfarb et al. discloses the heart valve prosthesis of Claim 1, further comprising a connector (64, 68, 69, and 74; Fig. 6b) configured to be disposed across a gap (Figs. 5b) between the first member (16) and the second member (18) to secure the first central portion (as shown in Fig. A) to a the second central portion (as shown in Fig. A) of the second member (18).
Regarding claim 26, Goldfarb et al. discloses the heart valve prosthesis of Claim 2, wherein the second hinge portion (76) is disposed at an end of the second member (18), as it is disposed in a peripheral portion (as shown in Fig. A) of the second member (18), which is an end portion as opposed to the central portion (as shown in Fig. A) of the second member (18).
Regarding claim 37, Goldfarb et al. discloses the heart valve prosthesis of Claim 5. Additionally, Goldfarb et al. discloses that a suture (265, Fig. 36) may be disposed partially in a component of the connector (69; Fig. 28, lines 53-67). This suture could be interpreted as being a part of the connector (64, 68, 69, and 74), and therefore, the connector may comprise a suture.
Regarding claim 38, Goldfarb et al. discloses the heart valve prosthesis of Claim 5, wherein the connector (64, 68, 69, and 74) comprises a clip body (64, 68, 69, and 74), which is interpreted as being a clip as it can be used to clip the two sides of the second member (18) closed (col. 12, lines 1-8), insertable into a recess in the second member (Fig. 3).
Regarding claim 39, Goldfarb et al. discloses the heart valve prosthesis of Claim 38, wherein the clip (64, 68, 69, and 74) comprises a proximal body (68) and at least one member (64) configured to be disposed across a tissue facing side of the first member (16) and a tissue facing side of the second member (18; Figs. 6b and 7b), the proximal body (68) engaging the second member (18) and the at least one member (64) engaging the first member (Figs. 6b and 7b).
Regarding claim 44, Goldfarb et al. discloses the heart valve prosthesis of Claim 38, wherein the clip (64, 68, 69, and 74) comprises a saddle-shaped body (68), which is considered saddle-shaped as it generally has the shape of the upper surface of a saddle (Fig. 3), configured to be received in a recess of the second member (18; Fig. 3), the recess being disposed on the side opposite the tissue-engaging side of the second member (18), as the side of the recess wherein the saddle-shaped body (68) is inserted into the second member (18) is the side opposite the tissue-engaging side (Fig. 3).

Claim 104 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNiven et al. (U.S. 10,478,304).
Regarding claim 104, McNiven et al. discloses a heart valve prosthesis, comprising: a first member (108a-b, Fig. 3) comprising a first central portion (as shown in Fig. C, derived from Fig. 3) to be disposed adjacent to a line of coaptation (Fig. 6) on a first side of two adjacent heart leaflets (col. 6, lines 48-49) and peripheral portions (as shown in Fig. C) to be placed into direct contact with the two adjacent heart leaflets (col. 6, lines 48-49); a second member (118a-b) separate from the first member (108a-b), the second member (118a-b) comprising a central portion (as shown in Fig. C) and peripheral portions (as shown in Fig. C) configured to be placed into direct contact with a second side of the two adjacent heart leaflets (col. 6, lines 48-49); wherein the first member (108a-b) comprises a first hinge portion (as shown in Fig. C) having a concave surface (as shown in Fig. C) and one of the peripheral portions (as shown in Fig. C)  of the second member (118a-b) comprises a second hinge portion (as shown in Fig. C) having a convex surface (as shown in Fig. C); and wherein the first (as shown in Fig. C) and second hinge portions (as shown in Fig. C) are in contact in a delivery configuration (Fig. 4) and are configured to allow the first member (108a-b) to pivot relative to the second member (118a-b) about the second hinge portion (as shown in Fig. C) to a deployed orientation (col. 4, line 66 – col. 5, line 2).

    PNG
    media_image3.png
    780
    900
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774